DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 9/27/2022.
Claims 1-6 are pending.
Claims 1-6 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/30/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "[a] common storage management device for a system including a common storage and at least one computer connected with each other by a closed network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the common storage management device comprising: at least one processor configured to manage a reservation of a storage space of the common storage in response to a request from the plurality of applications to reserve the storage space for storing the data, and notify one application of the plurality of applications of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data" (independent claim 1, lines 1-16).  Beyond a system comprising a common storage, at least one processor, and one or more applications, the Examiner is uncertain precisely what is being claimed.  For the sake of examination, the Examiner has interpreted "[a] common storage management device for a system including a common storage and at least one computer connected with each other by a closed network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the common storage management device comprising: at least one processor configured to manage a reservation of a storage space of the common storage in response to a request from the plurality of applications to reserve the storage space for storing the data, and notify one application of the plurality of applications of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data" to read "[a] common storage management device for a system including a common storage and at least two computers connected with each other by a closed network, the at least two computers including one computer configured to communicate with an outside computer, the at least two computers storing a plurality of applications configured to communicate with each other while executing on the at least two computers of the common storage management device, the plurality of applications being configured to write data to and read data from the common storage, the common storage management device comprising: at least one processor of the common storage management device configured to manage a reservation of a first storage space of the common storage in response to a first request from a first application of the plurality of applications executing on one of the at least two computers to reserve the first storage space for storing first data written to the common storage, and notify the first application of the plurality of applications executing on a first one of the computers of the common storage management device of a second request to reduce data size of the first data for which the first storage space is required to be reserved for the first request from the first application of the plurality of applications executing on the first one of the at least two computers of the common storage management device, when the first application of the plurality of applications executing on the first one of the computer of the common storage management device requests to reserve the first storage space for the data and free storage space of the common storage is insufficient for reserving the first storage space for the first data."  Dependent claims 2-4, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency. 
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 2 recites "…wherein the at least one processor is configured to notify, as the request to reduce the data size per one request, of the request to edit or divide the data for which the storage space is required to be reserved" (dependent claim 2, lines 1-4).  Beyond performing an operation of notifying something, the Examiner is uncertain precisely what is being claimed.  For the sake of examination, the Examiner has interpreted "…wherein the at least one processor is configured to notify, as the request to reduce the data size per one request, of the request to edit or divide the data for which the storage space is required to be reserved" to read "…wherein the at least one processor of the common storage management device is configured to notify the first application of the plurality of applications executing on the at least two computers of the common storage management device that storage space of the first request from the first application must be reduced."  Dependent claims 3-4, which ultimately depend from dependent claim 2, are rejected for carrying the same deficiency.
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 3 recites "…wherein when reservations of the storage space for divided data each of which is a part of the data divided by the one application are requested after notifying the one application of the request to reduce the data size per one request, the at least one processor reserves the storage space in order of a priority of the divided data assigned by the one application" (dependent claim 3, lines 1-6).  Beyond an application having priority for space reservation, the Examiner is uncertain precisely what is being claimed.  For the sake of examination, the Examiner has interpreted "…wherein when reservations of the storage space for divided data each of which is a part of the data divided by the one application are requested after notifying the one application of the request to reduce the data size per one request, the at least one processor reserves the storage space in order of a priority of the divided data assigned by the one application" to read "…wherein when reservations of the first storage space for storage of chunks of data corresponding to divided pieces of the first data of the first application are requested after notifying the first application of the second request to reduce the first data size of the first request, the at least one processor of the common storage management device reserves the first storage space in order of a priority assigned to the first application."  Dependent claim 4, which ultimately depends from dependent claim 3, is rejected for carrying the same deficiency.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 4 recites "…wherein the at least one processor is configured to repeatedly reserve the storage space to reserve the storage spaces for all of the divided data" (dependent claim 4, lines 1-3).  The Examiner is uncertain precisely what is being claimed.  For the sake of examination, the Examiner has interpreted "…wherein the at least one processor is configured to repeatedly reserve the storage space to reserve the storage spaces for all of the divided data" to read "…wherein the at least one processor of the common storage management device is configured to repeatedly reserve an individual storage space in order to reserve storage spaces for all of the chunks of data corresponding to divided pieces of the first data of the first application."
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 5 recites "[a] method of managing a common storage for a system including the common storage and at least one computer connected with each other by a closed network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the method comprising: reserving a storage space of the common storage in response to a request from the plurality of application to reserve the storage space for storing the data; and notifying one application of the plurality of applications of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data" (independent claim 5, lines 1-15).  Beyond a method for managing a common storage, at least one processor, and one or more applications, the Examiner is uncertain precisely what is being claimed.  For the sake of examination, the Examiner has interpreted "[a] method of managing a common storage for a system including the common storage and at least one computer connected with each other by a closed network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the method comprising: reserving a storage space of the common storage in response to a request from the plurality of application to reserve the storage space for storing the data; and notifying one application of the plurality of applications of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data" to read "[a] method of managing a common storage and at least two computers connected with each other by a closed network, the at least two computers including one computer configured to communicate with an outside computer, the at least two computers storing a plurality of applications configured to communicate with each other while executing on the at least two computers of the common storage management device, the plurality of applications being configured to write data to and read data from the common storage, the common storage management device comprising: at least one processor of the common storage management device configured to manage a reservation of a first storage space of the common storage in response to a first request from a first application of the plurality of applications executing on one of the at least two computers to reserve the first storage space for storing first data written to the common storage, and notify the first application of the plurality of applications executing on a first one of the computers of the common storage management device of a second request to reduce data size of the first data for which the first storage space is required to be reserved for the first request from the first application of the plurality of applications executing on the first one of the at least two computers of the common storage management device, when the first application of the plurality of applications executing on the first one of the computer of the common storage management device requests to reserve the first storage space for the data and free storage space of the common storage is insufficient for reserving the first storage space for the first data."
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 6 recites "[a] common storage management device for a system including a common storage and a plurality of electronic control devices connected with an in-vehicle network, each of the plurality of electronic control devices being configured to execute at least one application, the at least one application being configured to write and read data in the common storage, the common storage management device comprising: at least one processor configured to: manage a reservation of a storage space of the common storage in response to a request from the at least one application to reserve the storage space for storing the data; and notify the at least one application of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the at least one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data" (independent claim 6, lines 1-14).  Beyond a system comprising a common storage, at least one processor, and one or more applications, the Examiner is uncertain precisely what is being claimed.  For the sake of examination, the Examiner has interpreted "[a] common storage management device for a system including a common storage and a plurality of electronic control devices connected with an in-vehicle network, each of the plurality of electronic control devices being configured to execute at least one application, the at least one application being configured to write and read data in the common storage, the common storage management device comprising: at least one processor configured to: manage a reservation of a storage space of the common storage in response to a request from the at least one application to reserve the storage space for storing the data; and notify the at least one application of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the at least one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data" to read "[a] common storage management device for a system including a common storage and at least two electronic control devices connected with each other by an in-vehicle network, each of the at least two electronic control devices executing at least one application, the at least one application writing data to and reading data from the common storage, the common storage management device comprising: at least one processor of the common storage management device configured to manage a reservation of a first storage space of the common storage in response to a first request from the at least one application to reserve the first storage space for storing first data of the at least one application; and notify the at least one application of a second request to reduce data size of the first data for which the first storage space of the common storage is required to be reserved for the first request, when the at least one application requests to reserve the first storage space for the first data and free storage space of the common storage is insufficient for reserving the first storage space for the first data."


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2010/0332072 ("Ishiko") in view of USPGPUB 2014/0101375 ("Thatcher").
As per claim 1, Ishiko substantially teaches a common storage management device, the common storage management device comprising:
a common storage management device for a system including a common storage and at least one computer connected with each other by a closed network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the common storage management device comprising: at least one processor configured to manage a reservation of a storage space of the common storage in response to a request from the plurality of applications to reserve the storage space for storing the data: (Ishiko, Abstract; FIG. 1, reference numerals 1a, …, 1g, 3, 4, 5, 21, 22, 23, 24, "DB," and "AP;" and paragraphs 0053-0060, where the system of Ishiko comprises a vehicle that comprises GW device 3 that receives data from ECUs 1a, …, 1g and stores the received data in databased DB.  The Examiner notes that database DB is used to store data from any or ECUs 1a, …, 1g transmitted to GW device 3 and is thus a common storage area managed by GW device 3 to store data written by ECUs 1a, …, 1g.  ECUs 1a, …, 1g control components of the vehicle and are thus computers that execute at least one application to control components of the vehicle.  Communication lines 21, 22, 23, and 24 connect ECUs 1a, …, 1g to GW device 3 to allow ECUs 1a, …, 1g to communicate data to GW device 3 for storage in database DB (i.e., the common storage).  The Examiner notes that ECUs 1a, …, 1g are connected to GW device 3 via communication lines 21, 22, 23, and 24 and thus form a closed network with GW device 3.  GW device 3 may communicate with outside terminal device 5 (e.g., terminal device 5 located at a dealership) and thus may communicate with an outside computer to communicate data stored in database DB.  The Examiner notes that GW device 3 of Ishiko receives requests from ECUs 1a, …, 1g and performs processing to write data from ECUs 1a, …, 1g to database DB.  GW device 3 of Ishiko is thus a processor that reserves storage space within database DB and writes data received from ECUs 1a, …, 1g into reserved space of database DB.  Ishiko therefore substantially teaches a common storage management device for a system including a common storage and at least one computer connected with each other by a closed network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the common storage management device comprising: at least one processor configured to manage a reservation of a storage space of the common storage in response to a request from the plurality of applications to reserve the storage space for storing the data).
Ishiko does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Thatcher teaches apparatus, system, and method for allocating storage.
As per claim 1, Thatcher particularly teaches:
and notify one application of the plurality of applications of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data: (Thatcher, Abstract; and paragraphs 0266-0273, where the system of Thatcher includes physical space reservation module 524 that receives a request to reserve an amount of physical storage space for client 110 or file server 114 (both of which comprise applications for storing data) to store one or more files and determines whether sufficient physical storage space is available to accommodate reservation of the requested physical storage space for storage of the one or more files.  If sufficient physical storage space is available for reservation for storage of the one or more files, physical storage space for the one or more files is reserved and the one or more files are stored to the reserved physical storage space; if, on the other hand, available physical storage space is insufficient for reservation for storage of the one or more files, a notification is sent by physical space reservation module 524 to the requesting client 110 or file server 114 the insufficient physical storage space is available for reservation for storing the one or more files.  The notification may include a cancellation of an amount of physical storage space that exceeds an amount of available storage space such that the requesting client 110 or file server 114 may reduce the amount of storage space requested.  Thatcher therefore particularly teaches and notify one application of the plurality of applications of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Thatcher and Ishiko before them before the instant application was effectively filed, to modify the system of Ishiko to include the principles of Thatcher of reducing requested physical storage space based on availability of physical storage space. 
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and storage capacity use efficiency by implementing techniques that allow an amount of reserved physical storage capacity to be changed dynamically based on thresholds, triggers, or alarms (Thatcher, paragraph 0273).
As per claim 2, the rejection of claim 1 is incorporated, and Thatcher further particularly teaches:
wherein the at least one processor is configured to notify, as the request to reduce the data size per one request, of the request to edit or divide the data for which the storage space is required to be reserved: (Thatcher, Abstract; and paragraphs 0266-0273, where the system of Thatcher includes physical space reservation module 524 that receives a request to reserve an amount of physical storage space for client 110 or file server 114 (both of which comprise applications for storing data) to store one or more files and determines whether sufficient physical storage space is available to accommodate reservation of the requested physical storage space for storage of the one or more files.  If sufficient physical storage space is available for reservation for storage of the one or more files, physical storage space for the one or more files is reserved and the one or more files are stored to the reserved physical storage space; if, on the other hand, available physical storage space is insufficient for reservation for storage of the one or more files, a notification is sent by physical space reservation module 524 to the requesting client 110 or file server 114 the insufficient physical storage space is available for reservation for storing the one or more files.  The notification may include a cancellation of an amount of physical storage space that exceeds an amount of available storage space such that the requesting client 110 or file server 114 may reduce the amount of storage space requested.  The Examiner notes that the notification may include a cancellation of an amount of physical storage space requested above an amount of physical storage space available, which means that the notification implicitly informs the requesting entity that the amount of storage space must be edited in order to decrease the amount of storage space requested.  Thatcher therefore particularly teaches wherein the at least one processor is configured to notify, as the request to reduce the data size per one request, of the request to edit or divide the data for which the storage space is required to be reserved_.
As per claim 3, the rejection of claim 2 is incorporated, and Thatcher further particularly teaches:
wherein when reservations of the storage space for divided data each of which is a part of the data divided by the one application are requested after notifying the one application of the request to reduce the data size per one request, the at least one processor reserves the storage space in order of a priority of the divided data assigned by the one application: (Thatcher, Abstract; and paragraphs 0211 and 0266-0273, where the system of Thatcher includes physical space reservation module 524 that receives a request to reserve an amount of physical storage space for client 110 or file server 114 (both of which comprise applications for storing data) to store one or more files and determines whether sufficient physical storage space is available to accommodate reservation of the requested physical storage space for storage of the one or more files.  If sufficient physical storage space is available for reservation for storage of the one or more files, physical storage space for the one or more files is reserved and the one or more files are stored to the reserved physical storage space; if, on the other hand, available physical storage space is insufficient for reservation for storage of the one or more files, a notification is sent by physical space reservation module 524 to the requesting client 110 or file server 114 the insufficient physical storage space is available for reservation for storing the one or more files.  The notification may include a cancellation of an amount of physical storage space that exceeds an amount of available storage space such that the requesting client 110 or file server 114 may reduce the amount of storage space requested.  The Examiner notes that the notification may include a cancellation of an amount of physical storage space requested above an amount of physical storage space available, which means that the notification implicitly informs the requesting entity that the amount of storage space must be edited in order to decrease the amount of storage space requested.  The storage space reserved may be reserved on the basis of priority of a requesting entity such that a higher priority requesting entity is allocated more of its requested storage space than a lower priority requesting entity when storage space is limited.  Thatcher therefore particularly teaches wherein when reservations of the storage space for divided data each of which is a part of the data divided by the one application are requested after notifying the one application of the request to reduce the data size per one request, the at least one processor reserves the storage space in order of a priority of the divided data assigned by the one application).
As per claim 4, the rejection of claim 3 is incorporated, and Thatcher further particularly teaches:
wherein the at least one processor is configured to repeatedly reserve the storage space to reserve the storage spaces for all of the divided data: (Thatcher, Abstract; and paragraphs 0211 and 0266-0273, where the system of Thatcher includes physical space reservation module 524 that receives a request to reserve an amount of physical storage space for client 110 or file server 114 (both of which comprise applications for storing data) to store one or more files and determines whether sufficient physical storage space is available to accommodate reservation of the requested physical storage space for storage of the one or more files.  If sufficient physical storage space is available for reservation for storage of the one or more files, physical storage space for the one or more files is reserved and the one or more files are stored to the reserved physical storage space; if, on the other hand, available physical storage space is insufficient for reservation for storage of the one or more files, a notification is sent by physical space reservation module 524 to the requesting client 110 or file server 114 the insufficient physical storage space is available for reservation for storing the one or more files.  The notification may include a cancellation of an amount of physical storage space that exceeds an amount of available storage space such that the requesting client 110 or file server 114 may reduce the amount of storage space requested.  The Examiner notes that the notification may include a cancellation of an amount of physical storage space requested above an amount of physical storage space available, which means that the notification implicitly informs the requesting entity that the amount of storage space must be edited in order to decrease the amount of storage space requested.  The storage space reserved may be reserved on the basis of priority of a requesting entity such that a higher priority requesting entity is allocated more of its requested storage space than a lower priority requesting entity when storage space is limited.  The Examiner notes that storage space is reserved and allocated for storing data from client 110 and file server 114 as long as physical storage space is available, so physical space reservation module 524 repeatedly reserves physical space until physical space is unavailable for reservation.  Thatcher therefore particularly teaches wherein the at least one processor is configured to repeatedly reserve the storage space to reserve the storage spaces for all of the divided data).
As per claim 5, Ishiko substantially teaches a method of managing a common storage, the method comprising:
managing a common storage for a system including the common storage and at least one computer connected with each other by a close network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the method comprising: reserving a storage space of the common storage in response to a request from the plurality of applications to reserve the storage space for storing the data: (Ishiko, Abstract; FIG. 1, reference numerals 1a, …, 1g, 3, 4, 5, 21, 22, 23, 24, "DB," and "AP;" and paragraphs 0053-0060, where the system of Ishiko comprises a vehicle that comprises GW device 3 that receives data from ECUs 1a, …, 1g and stores the received data in databased DB.  The Examiner notes that database DB is used to store data from any or ECUs 1a, …, 1g transmitted to GW device 3 and is thus a common storage area managed by GW device 3 to store data written by ECUs 1a, …, 1g.  ECUs 1a, …, 1g control components of the vehicle and are thus computers that execute at least one application to control components of the vehicle.  Communication lines 21, 22, 23, and 24 connect ECUs 1a, …, 1g to GW device 3 to allow ECUs 1a, …, 1g to communicate data to GW device 3 for storage in database DB (i.e., the common storage).  The Examiner notes that ECUs 1a, …, 1g are connected to GW device 3 via communication lines 21, 22, 23, and 24 and thus form a closed network with GW device 3.  GW device 3 may communicate with outside terminal device 5 (e.g., terminal device 5 located at a dealership) and thus may communicate with an outside computer to communicate data stored in database DB.  The Examiner notes that GW device 3 of Ishiko receives requests from ECUs 1a, …, 1g and performs processing to write data from ECUs 1a, …, 1g to database DB.  GW device 3 of Ishiko is thus a processor that reserves storage space within database DB and writes data received from ECUs 1a, …, 1g into reserved space of database DB.  Ishiko therefore substantially teaches managing a common storage for a system including the common storage and at least one computer connected with each other by a close network, the at least one computer including one computer configured to communicate with an outside, the at least one computer storing a plurality of applications configured to communicate with each other, the plurality of applications being configured to write and read data in the common storage, the method comprising: reserving a storage space of the common storage in response to a request from the plurality of applications to reserve the storage space for storing the data).
Ishiko does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Thatcher teaches apparatus, system, and method for allocating storage.
As per claim 5, Thatcher particularly teaches:
and notifying one application of the plurality of application of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data: (Thatcher, Abstract; and paragraphs 0266-0273, where the system of Thatcher includes physical space reservation module 524 that receives a request to reserve an amount of physical storage space for client 110 or file server 114 (both of which comprise applications for storing data) to store one or more files and determines whether sufficient physical storage space is available to accommodate reservation of the requested physical storage space for storage of the one or more files.  If sufficient physical storage space is available for reservation for storage of the one or more files, physical storage space for the one or more files is reserved and the one or more files are stored to the reserved physical storage space; if, on the other hand, available physical storage space is insufficient for reservation for storage of the one or more files, a notification is sent by physical space reservation module 524 to the requesting client 110 or file server 114 the insufficient physical storage space is available for reservation for storing the one or more files.  The notification may include a cancellation of an amount of physical storage space that exceeds an amount of available storage space such that the requesting client 110 or file server 114 may reduce the amount of storage space requested.  Thatcher therefore particularly teaches and notifying one application of the plurality of application of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Thatcher and Ishiko before them before the instant application was effectively filed, to modify the system of Ishiko to include the principles of Thatcher of reducing requested physical storage space based on availability of physical storage space. 
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and storage capacity use efficiency by implementing techniques that allow an amount of reserved physical storage capacity to be changed dynamically based on thresholds, triggers, or alarms (Thatcher, paragraph 0273).















As per claim 6, a common storage management device for a system including a common storage and a plurality of electronic control devices connected with an in-vehicle network, each of the plurality of electronic control devices being configured to execute at least one application, the at least one application being configured to write and read data in the common storage, the common storage management device comprising:
a common storage management device for a system including a common storage and a plurality of electronic control devices connected with an in-vehicle network, each of the plurality of electronic control devices being configured to execute at least one application, the at least one application being configured to write and read data in the common storage, the common storage management device comprising: at least one processor configured to: manage a reservation of a storage space of the common storage in response to a request from the at least one application to reserve the storage space for storing the data: (Ishiko, Abstract; FIG. 1, reference numerals 1a, …, 1g, 3, 4, 5, 21, 22, 23, 24, "DB," and "AP;" and paragraphs 0053-0060, where the system of Ishiko comprises a vehicle that comprises GW device 3 that receives data from ECUs 1a, …, 1g and stores the received data in databased DB.  The Examiner notes that database DB is used to store data from any or ECUs 1a, …, 1g transmitted to GW device 3 and is thus a common storage area managed by GW device 3 to store data written by ECUs 1a, …, 1g.  ECUs 1a, …, 1g control components of the vehicle and are thus computers that execute at least one application to control components of the vehicle.  Communication lines 21, 22, 23, and 24 connect ECUs 1a, …, 1g to GW device 3 to allow ECUs 1a, …, 1g to communicate data to GW device 3 for storage in database DB (i.e., the common storage).  The Examiner notes that ECUs 1a, …, 1g are connected to GW device 3 via communication lines 21, 22, 23, and 24 and thus form a closed network with GW device 3.  GW device 3 may communicate with outside terminal device 5 (e.g., terminal device 5 located at a dealership) and thus may communicate with an outside computer to communicate data stored in database DB.  The Examiner notes that GW device 3 of Ishiko receives requests from ECUs 1a, …, 1g and performs processing to write data from ECUs 1a, …, 1g to database DB.  GW device 3 of Ishiko is thus a processor that reserves storage space within database DB and writes data received from ECUs 1a, …, 1g into reserved space of database DB.  Ishiko therefore substantially teaches a common storage management device for a system including a common storage and a plurality of electronic control devices connected with an in-vehicle network, each of the plurality of electronic control devices being configured to execute at least one application, the at least one application being configured to write and read data in the common storage, the common storage management device comprising: at least one processor configured to: manage a reservation of a storage space of the common storage in response to a request from the at least one application to reserve the storage space for storing the data).
Ishiko does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Thatcher teaches apparatus, system, and method for allocating storage.
As per claim 6, Thatcher particularly teaches:
and notify the at least one application of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the at least one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data: (Thatcher, Abstract; and paragraphs 0266-0273, where the system of Thatcher includes physical space reservation module 524 that receives a request to reserve an amount of physical storage space for client 110 or file server 114 (both of which comprise applications for storing data) to store one or more files and determines whether sufficient physical storage space is available to accommodate reservation of the requested physical storage space for storage of the one or more files.  If sufficient physical storage space is available for reservation for storage of the one or more files, physical storage space for the one or more files is reserved and the one or more files are stored to the reserved physical storage space; if, on the other hand, available physical storage space is insufficient for reservation for storage of the one or more files, a notification is sent by physical space reservation module 524 to the requesting client 110 or file server 114 the insufficient physical storage space is available for reservation for storing the one or more files.  The notification may include a cancellation of an amount of physical storage space that exceeds an amount of available storage space such that the requesting client 110 or file server 114 may reduce the amount of storage space requested.  Thatcher therefore particularly teaches and notify the at least one application of a request to reduce data size of the data for which the storage space is required to be reserved per one request, when the at least one application requests to reserve the storage space for the data and free storage space is insufficient for reserving the storage space for the data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Thatcher and Ishiko before them before the instant application was effectively filed, to modify the system of Ishiko to include the principles of Thatcher of reducing requested physical storage space based on availability of physical storage space. 
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and storage capacity use efficiency by implementing techniques that allow an amount of reserved physical storage capacity to be changed dynamically based on thresholds, triggers, or alarms (Thatcher, paragraph 0273). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135